Fourth Court of Appeals
                               San Antonio, Texas
                                     October 12, 2018

                                   No. 04-18-00528-CV

                 IN THE INTEREST OF R.S.G., ET AL. CHILDREN,

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01615
                       Honorable Antonia Arteaga, Judge Presiding

                                     ORDER
       Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to October 18, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court